Petitioner failed to establish by a preponderance of the evidence that respondent, his estranged wife, had committed acts warranting an order of protection in petitioner’s favor (see Family Ct Act § 832; Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]). Petitioner did not offer sufficient evidence in support of his petition. As the Family Court noted, there were several glaring inconsistencies in his testimony and between that testimony and the information he provided to police. There is no reason to disturb the Family Court’s credibility determinations (see id.). Concur — Andrias, J.P., Sweeny, Catterson, Moskowitz and Manzanet-Daniels, JJ.